Citation Nr: 1644814	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  06-22 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for multiple sclerosis (MS).

2. Entitlement to service connection for depressive disorder, to include claimed secondary to service-connected status post vaginal hysterectomy with laparoscopy bilateral oophorectomy.

3. Whether the reduction in the schedular evaluation from 20 percent to 10 percent for the residuals of a right knee injury, effective from March 1, 2013, was proper.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney





ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to October 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2006 and December 2012 rating decisions issued by the RO. 

In November 2010, the Board denied the Veteran's claim for service connection for MS. The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court). In July 2011, the Court granted the parties' Joint Motion for Remand (Joint Motion) vacating the Board's November 2010 decision and remanded the issue to the Board for additional adjudication. The Board remanded the issue in March 2012 for additional development of the record. The development has been completed and the case has been returned to the Board.

The Veteran expressed timely disagreement with an October 2016 Agency of Original Jurisdiction (AOJ) decision establishing an effective date beginning August 26, 2016, for the assignment of a temporary total evaluation for the residuals of a right knee injury based on surgical or other treatment necessitating convalescence. The electronic record indicates that the AOJ is taking action on this issue. Although the matter is therefore within the Board's jurisdiction, the case has not been certified for appellate review and the Board will not undertake review of the matter at this time. If the matter is not resolved in the Veteran's favor, the RO will certify the matter to the Board which will undertake appellate review of the RO's action. Manlincon v. West, 12 Vet. App. 238 (1999) (holding that the Board's jurisdiction is triggered by the timely filing of a notice of disagreement); 38 C.F.R. § 19.35 (stating that certification is for administrative purposes only and does not confer or deprive the Board of jurisdiction over an issue). 



This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. 


FINDINGS OF FACT

1. Multiple sclerosis had onset during the Veteran's period of service due to injury sustained therein.

2. The Veteran's current depressive disorder is as likely as not due to her service-connected status post vaginal hysterectomy with laparoscopy bilateral oophorectomy.

3. The Veteran's service-connected residuals of a right knee injury was rated 20 percent disabling for more than five years when the RO, in a December 2012 rating decision, reduced the rating to 10 percent, effective March 1, 2013.
 
4. At the time of the December 2012 rating decision which reduced the rating for the Veteran's residuals of a right knee injury, the evidence did not show that improvement in the service-connected disability would be maintained under the ordinary conditions of life.


CONCLUSIONS OF LAW

1. The criteria to establish service connection for multiple sclerosis are met. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2. The criteria for service connection for depressive disorder are met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.310 (2015).

3. A 20 percent evaluation for residuals of a right knee injury is restored. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Codes (DC) 5260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). The VCAA applies to the instant claim. In light of the favorable decision with regard to the claims for service connection for multiple sclerosis and depressive disorder, no further discussion of the duties to assist and notify is necessary.

The regulation governing reduction, 38 C.F.R. § 3.105(e), contains its own notice provisions and procedures. As such, the VCAA is not applicable with regard to the claim for restoration of the 20 percent rating for the residuals of a right knee injury. Barger v. Principi, 16 Vet. App. 132 (2002).

Section 3.105(e) provides that where the reduction in the rating of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons. The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level. Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken, and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires. 38 C.F.R. § 3.105(e).

In this case, the reduction of the rating for the right knee disability did not result in a reduction or discontinuance of compensation payments being made to the Veteran. In any event, restoration of the 20 percent rating for residuals of a right knee injury is being granted. As such, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including multiple sclerosis, are presumed to have been incurred in service if they manifested to a compensable degree within seven years of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As noted, multiple sclerosis is a chronic disease.  38 U.S.C.A. § 1101. Therefore, section 3.303(b) is potentially applicable.

Further, service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b). This latter provision was added as part of an amendment intended conform VA regulations to Allen v. Brown, 7 Vet. App. 439 (1995), and also limited the circumstances in which VA would concede aggravation. See 71 Fed. Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

Multiple Sclerosis

The Veteran contends that she was involved in a motor vehicle accident (MVA) during her service in 1981 and sustained injury to her head that led to the onset of her multiple sclerosis. In support of her claim, the Veteran submitted several articles that suggest that head trauma can cause or contributes to the onset of multiple sclerosis. Specifically, an excerpt from the article "Can Head Trauma Cause Multiple Sclerosis?" states that "some professionals suggest that the precise impact to the central nervous system through whiplash, concussion, or similar trauma will either cause MS to develop or once subtle symptoms to worsen." Excerpt from the article "The Role of Trauma in the Pathogenesis of Multiple Sclerosis: A Review" states that "[t]here is abundant evidence that an alteration of the blood-brain barrier (BBB) is a requirement for the formation or enlargement of MS lesions; it is also clear that trauma can produce such an alteration." 


Service treatment records reflect that the Veteran was involved in a bus accident in May 1981 and the Veteran complained of headaches after the bus accident. An April 1982 service treatment record documents the Veteran's complaint of migraine headaches. The diagnosis was headaches of questionable etiology, probably vascular. A July 1983 service treatment record reflects the Veteran's complaint of recurring global headaches that onset after her accident in "February 1981." Neurological evaluation was negative. The provisional diagnosis was recurring headaches. A July 1986 service treatment record documents the Veteran's report of a history of headaches. She reported that she was told she had a brain tumor. The diagnosis was headaches, probably vascular. September 1986 CT scan of the brain revealed no abnormalities. 

Subsequent to service, a January 2005 report of CT scan reflects the Veteran was evaluated for complaints of headaches, numbness of both legs, numbness of the right arm and loss of vision in the right eye. CT scan of the brain showed no definite intracranial abnormality. A March 2005 private treatment record reflects that MRI scan of the brain performed in January 2005 was consistent with multiple sclerosis 

A March 2005 private treatment record documents a diagnosis of multiple sclerosis, predominantly sensory symptoms and fatigue.  A June 2005 statement from the Veteran's treating physician reflects that she was diagnosed with multiple sclerosis earlier in 2005 and had been on Betaseron subcutaneous injections for control of the disease.

The April 2009 report of VA examination confirms the diagnosis of multiple sclerosis. The physician, documenting extensive review of the records, concluded that the Veteran's symptoms of multiple sclerosis onset in 2004, approximately 16 years after her discharge from service. The physician commented that no symptoms that identified as indicative of multiple sclerosis were manifested during her military service, noting that CT scan of the brain performed during her period of service was normal. The physician opined that it was less likely than not that the symptoms of multiple sclerosis manifested within seven years of the Veteran's discharge from service in October 1988.


In July 2014, a VA examiner opined that the Veteran's multiple sclerosis was less likely than not incurred in or caused by the claimed in-service injury, event or illness (i.e., bus accident in 1981). The physician explained that the preponderance of the available medical evidence and expertise did not support the clinical correlation. The physician explained that multiple epidemiologic factors have implicated in the development of multiple sclerosis, including
immunologic/autoimmune, inflammatory, viral, genetic, gender (more common in
females), age, toxicologic and geographic location. The physician noted that in this case, the Veteran's multiple sclerosis was diagnosed in 2005, approximately 24 years after the claimed MVA accident in 1981 and approximately 17 years after her discharge from service. 

The February 2015 report of examination documents the private neurologist's conclusion that the Veteran (1) sustained a mild traumatic brain injury (TBI) during service in 1981 as a result of the MVA; (2) that the Veteran developed classic neuroendocrine dysfunction (NED) as a result of the mild TBI; (3) in addition to the NED but as a further complication of the NED, the Veteran contracted severe dysmetabolic syndrome; and (4) although the Veteran was diagnosed with multiple sclerosis in 2005, service treatment records indicate that she experienced vague neurological symptoms that in retrospect were much more likely than not the harbingers of and the earliest symptoms of multiple sclerosis. 

Documenting extensive review of the medical research and the Veteran's medical records, the neurologist explained that the Veteran manifested symptoms (almost identical to symptoms post service that led to the definitive diagnosis) of multiple sclerosis in service. The neurologist noted that it was highly likely that if MRI had been performed in service instead of CT scan, the diagnosis of multiple sclerosis would have been made concurrent with her period of service. The physician also asserted that head trauma sustained by the Veteran in the MVA in-service in 1981 more likely than not resulted in her development of multiple sclerosis. Regardless, the neurologist reiterated that the Veteran exhibited early symptoms of multiple sclerosis during her period of service and those symptoms were documented in the service treatment records.

The April 2015 VA examination report addendum reflects the physician's review of the February 2015 private neurologist report. The physician concluded that her opinion expressed in July 2014 remained unchanged. The physician reiterated that the weight of the available medical evidence still makes it less likely than not that multiple sclerosis onset during service or as a result of the MVA therein in 1981. 

The April 2015 report of independent medical evaluation documents the physician assistant's opinion that the Veteran's multiple sclerosis as likely as not onset during her period of service. The physician assistant explained that review of the medical records showed that Veteran experienced the same type of symptoms in service that eventually led to the diagnosis of multiple sclerosis subsequent to service. In addition, the physician assistant noted that medical literature showed that neuroinflammation, as incurred in a TBI, can propagate neurodegenerative diseases, such as multiple sclerosis. Thus the physician assistant concurred with the findings of the neurologist in February 2015 that it was as likely as not that the TBI the Veteran sustained in service was the inciting event for the development of multiple sclerosis. However, independent of that, the physician assistant reiterated that the Veteran manifested symptoms of multiple sclerosis during service that was documented in the service treatment records. 

The Board has considered the April 2009, July 2014 and April 2015 (addendum) VA opinions in which the physicians opined that it was less likely than not that the symptoms of multiple sclerosis manifested within seven years of the Veteran's discharge from service in October 1988 and that the Veteran's multiple sclerosis was less likely than not incurred in or caused by the claimed in-service injury, event or illness (i.e., bus accident in 1981).

However, in February 2015 and April 2015 reports of evaluation, a private neurologist and physician assistant concluded that the Veteran manifested early symptoms of multiple sclerosis in service and that head trauma sustained by the Veteran in the MVA in-service in 1981 more likely than not resulted in her 

development of multiple sclerosis. Although the "treating physician" rule which accords dispositive probative value to such an opinion is not applicable in VA law, it nonetheless requires that VA consider these opinions. 

The neurologist and physician assistant's opinions are informed and responsive to this inquiry and, as noted in the February 2015 report, supported by medical studies and medical literature. Accordingly, the evidence is in relative equipoise in showing that the Veteran has current multiple sclerosis that was caused by an injury sustained in service. Reasonable doubt is resolved in the Veteran's favor and service connection for multiple sclerosis is warranted.

The Board expresses no opinion regarding the severity of the disorder. The RO will assign an appropriate disability rating on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).

Depressive Disorder

The Veteran claims service connection for depressive disorder. She asserts her depressive disorder onset secondary to her service-connected-status-post-vaginal hysterectomy. 

Service treatment records are replete with reference to treatment for various gynecological complaints. The service treatment records do not otherwise contain documentation of complaints of or treatment for a depressive disorder.

The September 2012 report of VA examination documents a diagnosis of depressive disorder NOS (not otherwise specified). The physician opined that the Veteran's depressive disorder was less likely than not proximately due to or the result of the Veteran's service-connected condition. The physician explained that the Veteran's depressive symptoms started after the death of her in-laws. She did not develop depression immediately after her hysterectomy. The physician noted 

that medical records showed that the hysterectomy was a medically necessary procedure. She did not start seeking treatment for depression until 22 years subsequent to her discharge from service. 

The physician noted that during treatment, the Veteran reported that the loss of her in-laws made her worried about the fact that she had only one child and she regretted that she was never able to have more children after her hysterectomy. She blamed the MVA for causing the spontaneous miscarriage of her second child but the physician was unable to find documentation that the MVA was the actual cause. The physician did note that the Veteran did deliver her first child a few years after the MVA. The physician concluded that the Veteran's depressive symptoms, while related to her situation of only having one child, were less likely as not due to her military service. The physician also concluded that the Veteran's current depression was less likely as not caused by the hysterectomy during her period of service.

The April 2015 report of private evaluation reflects the physician assistant's assessment that the Veteran, in pertinent part, sustained a TBI during her period of service in the MVA in 1981; had polycystic ovaries and experienced symptoms consistent with polycystic ovarian syndrome (PCOS) after the traumatic injury, namely dysfunctional uterine bleeding and weight gain in service (and diabetes subsequent to service); and that a possible manifestation of neuroendocrine dysfunction (NED) was the development of PCOS and both conditions are linked to depression. The physician explained that as a result of a TBI, a traumatic syndrome of hormonal dysfunction, namely NED, could develop. The physician assistant observed that none of the symptoms of hormonal dysfunction were noted on the Veteran's entrance examination or preceding the traumatic injury event. In the Veteran's case, her PCOS was primarily caused by the NED and was documented in the service treatment records. 

The physician assistant noted that research showed that depression was an unfortunate sequelae of PCOS and NED. The physician assistant concluded that in the Veteran's case, it was much more likely than not that her current diagnosis of 


depression found its origin in the negative consequences of hormone disruption due to NED, a direct result of her TBI sustained in service due to the MVA. 

The December 2015 report of VA examination reflects the psychologist's concurrence with the findings of the September 2012 VA examination. The psychologist opined that it was less likely as not that the Veteran's depressive disorder was caused by or the result of injury sustained in the MVA during service (given that she did not report or seek any treatment of depression until approximately 30 years after the accident); it was less likely that Veteran's depression was proximately due to or the result of hysterectomy (given that she did not report or seek any treatment of depression until approximately 20 years after the hysterectomy); and, it was less likely that the Veteran's depression was aggravated beyond its natural progression by her service connected hysterectomy (given that she did not report or seek any treatment of depression until approximately 20 years after the hysterectomy).

However, in the April 2015 reports of evaluation, a private physician assistant assessed that the Veteran sustained a TBI during her period of service in the MVA in 1981 and had polycystic ovaries and experienced symptoms consistent with PCOS caused by the NED. The physician assistant noted that research showed that depression was a sequelae of PCOS and NED and concluded that it was much more likely than not that the Veteran's current diagnosis of depression found its origin in the negative consequences of hormone disruption due to NED, a direct result of her TBI sustained in service due to the MVA. Although the "treating physician" rule which accords dispositive probative value to such an opinion is not applicable in VA law, it nonetheless requires that VA consider this opinion. 

The physician assistant's opinion is informed and responsive to this inquiry and, as noted a February 2015 report, supported by medical studies and medical literature. The evidence is in relative equipoise in showing that the Veteran has current depressive disorder that had its clinical onset due to the service-connected status post vaginal hysterectomy. In such cases, reasonable doubt is resolved in the Veteran's favor and service connection for depressive disorder is warranted.



The Board expresses no opinion regarding the severity of the disorder. The RO will assign an appropriate disability rating on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).

Reduction - Residuals of a Right Knee Injury

There is no question that a disability rating may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary. Dofflemyer v. Derwinski, 2 Vet.App. 277, 280 (1992). The provisions of 38 C.F.R. § 3.344 provide criteria and considerations to take into account when determining whether a reduction in a rating is warranted. In this regard, 38 C.F.R. § 3.344(a) notes that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and Department of Veterans Affairs regulations governing disability compensation and pension. It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history. Examinations less full and complete than those in which payments were authorized or continued will not be used as a basis of reduction. 

Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, psychoneurotic reaction, arteriosclerotic heart disease, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life. 38 C.F.R. § 3.344(a).

If doubt remains, after according due consideration to all the evidence developed by the several items discussed in paragraph (a) of this section, the rating agency will continue the rating in effect, citing the former diagnosis with the new diagnosis in parentheses, and following the appropriate code there will be added the reference "Rating continued pending reexamination ____ months from this date, § 3.344." The rating agency will determine of the basis of the facts in each individual case whether 18, 24, or 30 months will be allowed to elapse before the reexamination will be made. 38 C.F.R. § 3.344(b).

The provisions of paragraphs (a) and (b) apply to ratings which have continued for long periods at the same level (5 years or more). They do not apply to disabilities which have not become stabilized and are likely to improve. Re-examination disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating. 38 C.F.R. § 3.344(c).

The 20 percent rating for the Veteran's residuals of a right knee injury was awarded effective November 16, 2004, and was reduced effective March 1, 2013, more than 5 years later. Accordingly, the requirements under 38 C.F.R. § 3.344(a) and (b) apply in the instant case.

The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the Veteran's disability." Brown v. Brown, 5 Vet.App. 413, 420 (1993) (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13). A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations." Brown at 421. Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that improvement reflects an improvement under the ordinary conditions of life and work.


The Veteran was granted service connection for residuals of a right knee injury in a March 1989 rating decision. She was assigned a 10 percent disability rating (pursuant to DC 5257), effective October 29, 1988. In an April 2005 rating decision, the disability was increased to 20 percent, effective November 16, 2004. In a November 2008 rating decision, the 20 percent disability rating was continued pursuant to DC 5260.

Under DC 5260, a 10 percent rating is assigned for limitation of flexion to 45 degrees. A 20 percent contemplates limitation of flexion to 30 degrees. A rating of 30 percent requires limitation of flexion to 15 degrees. 38 C.F.R. § 4.71a, DC 5260. 

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. Johnson v. Brown, 9 Vet. App. 7 (1996).

In continuing the 20 percent disability rating pursuant to DC 5260 in November 2008, the RO noted that the October 2008 VA examination report showed no obvious swelling or effusion. During examination, while sitting, she had her knee at a 90 degree angle to the floor. Repetitive range of motion testing was flexion of 0-46 degrees and extension of 0 degrees. There was some medial and lateral tenderness but no instability. X-ray findings of the right knee were unchanged since 2006 and were normal. The examiner noted that the Veteran's subjective complaints appeared to be inconsistent with the documented objective evidence. The Veteran's range of motion was noted to be rendered inaccurate by suboptimal effort as well as potent psychosocial overlays. The examiner noted that any additional limitations due to flare-up could not be determined without resorting to mere speculation. The 
RO acknowledged that although recent evidence showed some improvement in the condition, sustained improvement had not been definitively established. 

In the rating decision of December 2012, the RO reduced the evaluation of the Veteran's residuals of a right knee injury from 20 percent to 10 percent, effective March 1, 2013. The reduction was based on the VA examination report of December 2011 (and VA treatment records dated through October 2012).

On VA examination in December 2011, the Veteran complained of worsening right knee symptoms over time. She reported experiencing a sensation of right knee locking up when she was driving. She also reported experiencing the same sensation of right knee locking up with prolonged sitting (excess of 30 minutes). She complained of a throbbing, sharp pain in the right knee intermittently throughout the day located primarily over the tibial tuberosity and under the patella. She reported that she took Naproxen once daily and Lortab every 6-8 hours for her right knee pain. She also took calcium and Vitamin D which she found helpful. She also kept her right knee elevated as much as possible and periodically iced and massaged her right knee which she found helpful.  

Objectively, range of motion measurements showed flexion of the right knee to 100 degrees (with objective evidence of painful motion at endpoint) and full extension of the right knee. She was able to perform repetitive use testing without additional limitation in range of motion of the knee. Functional impairment of the right knee was manifested by less movement than normal and pain on movement in the right knee. Muscle strength testing and joint stability tests of the right knee were normal. There was no evidence or history of recurrent patellar subluxation or dislocation. There was no evidence of a meniscal disorder. She had prominent tibial tuberosity of the bilateral knees (non-tender to palpation). She occasionally used a cane to take the weight off her knee. X-ray findings showed degenerative arthritis of the right knee. The disability was noted to have mild functional limitations. 

A November 2015 private treatment record reflects the Veteran received treatment for complaints of right knee pain. MRI findings from September 2015 showed a right knee meniscus tear. Physical examination showed pain medially and posterior 

medially and with varus stress. Strength and stability were reduced (3/5). The impression was right knee pain and meniscus tear. A December 2015 operative report documents the operative procedure the Veteran underwent for right knee medial meniscus tear with severe chondromalacia patellofemoral joint. 

A February 2016 private treatment record documents follow-up treatment the Veteran received for her right knee disability. Physical examination continued to show pain medially and posterior medially and with varus stress. However, she exhibited good strength and stability. The diagnosis was degenerative joint disease (arthritis) of the right knee. The physician indicated that the Veteran will need total right knee replacement in the future. 

September 2016 VA treatment record documents follow-up treatment the Veteran received following arthroscopy of the right knee in August. She complained of continued pain in her right knee. 

The December 2011 examination shows improvement in the Veteran's right knee disability, compared to the October 2008 findings. However, in the December 2012 rating decision that promulgated the reduction, while noting the improvement in the residual disability, the RO failed to consider whether the evidence made it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Here, the Veteran has consistently reported frequent and worsening symptoms of her disability that required additional surgical intervention. Further, in the February 2016 private treatment record, the physician indicated that the Veteran will require total knee replacement in the future. This evidence does not indicate that the improvement was maintained under the ordinary conditions of life. 

Given the above evidence, it cannot be stated that the weight of the evidence demonstrates with reasonable certainty that improvement had been maintained under the ordinary conditions of life.  See 38 C.F.R. § 3.344. Accordingly, the 20 percent rating for the Veteran's residuals of a right knee injury is restored.


ORDER

Service connection for multiple sclerosis is granted.

Service connection for depressive disorder is granted.

Restoration of a 20 percent disability rating for residuals of a right knee injury is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


